Citation Nr: 0911727	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  08-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an earlier effective date (EED) prior to 
September 30, 2002, for the grant of service connection for 
bilateral defective hearing.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to January 
1955.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by above the Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran initially filed a separate and unrelated appeal 
to the Board from a rating action by the VARO in October 2003 
with regard to entitlement to service connection.  In 
September 2006, he provided testimony before another Veterans 
Law Judge with regard to that issue.  The Board remanded the 
case in January 2007.  

In a rating action by the VARO in March 2007, service 
connection was granted for bilateral sensorineural defective 
hearing, and a 30 percent rating was assigned effective 
September 30, 2002, the date of his claim.  

The current appeal is related to the specific date of that 
grant, not the substance of the rating assigned.

The Veteran was previously represented by The American 
Legion.  However, as clarified at the hearing, the American 
Legion was no longer representing him.  He was assisted at 
the hearing by a Veterans Service Representative with the Ro 
in Anchorage. 

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO via videoconferencing in 
December 2008; a transcript is of record.  Tr.


FINDINGS OF FACT

1.  The Veteran was discharged from service in January 1955; 
he did not file a claim for VA benefits at that time.

2.  He subsequently sought certain VA educational benefits. 
During those times, no mention was made of his hearing 
acuity.  

3.  In September 30, 2002, the Veteran filed his initial 
claim for service connection for defective hearing.  

4.  There is no indication in the record that any service 
connection claim for defective hearing, either formal or 
informal, was filed at or after service separation and prior 
to September 30, 2002.   


CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 
2002, for the award of service connection for bilateral 
defective hearing loss have not been met.  38 U.S.C.A. 
§§ 5103, 5107, 5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.159, 3.400, 20.200, 20.201, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence, after which additional data was obtained and 
entered into the record.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
has indicated that he had no other information or evidence to 
give VA to substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence not already of record, which would need to 
be obtained for a fair disposition of the current appeal. 

Neither the Veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

Thus, any absence of information was harmless error, and to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues, the Board notes that 
this information has been provided in correspondence and in 
the SOC and SSOCs.  In addition, he has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development on this issue.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria, Factual Background, and 
Analysis

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the date of the filing of a claim is controlling in 
effective-date determinations.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999).  The Court also found that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was ultimately awarded was filed with VA.

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

Since the Board is required to address all potential 
arguments, it is noted that points relevant to an earlier 
effective date which might have been made but were not 
specifically made in this case include whether there might 
have been clear and unmistakable error (CUE) in a prior 
rating action [there was no such prior action nor is it 
herein claimed]; or that he had a claim pending which was 
somehow overlooked.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision). 

The Veteran had active service from January 1954 to January 
1955.  

Several years after service, the Veteran filed for and 
subsequently endeavored without success to pursue VA 
educational benefits.  On none of those documents, all of 
which are of record, was there any reference to his having 
acquired a hearing loss in or as a result of service or that 
he wanted VA to consider him for benefits on that basis.

The Veteran filed his initial claim for benefits relating to 
hearing loss in a VA Form 21-526 received on September 30, 
2002.  In short, subject to the adjudicative history noted 
above including the Board's remand, he was thereafter 
examined, found to have such a present hearing boss, an 
opinion associated it with service, and the grant was made.

The Veteran has recently testified as to his circumstances 
and his sincere belief that he should be granted benefits 
back to the date of separation because he believed he had the 
problems as a result of his service.  He has stated that he 
was not advised of the parameters of the requirements of 
filing timely for benefits at the time of his separation from 
service, and admits that he did not do so until he had 
noticeable hearing problems.  His principal assertion is that 
since he has had the disability all along, and that this has 
been substantiated by evidence to include a recent analysis 
of his situation by an audiologist, and that this has now 
been acknowledged by VA, he should be appropriately 
compensated since the inception of the disability.  

In a statement in April 2007, he argued specifically that he 
did not file for service connected benefits prior to 2002 
because he did not know that he could file.  He has since 
clarified that he had delayed filing a claim for educational 
benefits after he was discharged until it was too late to 
obtain Korean Conflict educational benefits, and he assumed 
that he could not file for anything else as well since that 
legislation was no longer in effect.  He claims that he was 
misled by VA in this regard as he was not informed as to what 
he might be entitled to receive in the way of benefits and 
had been under the impression that he could not file for 
anything once he had been discharged.

The Veteran's claim was granted in 2007 with an effective 
date of September 30, 2002, the date the claim was received, 
and thus the Board must consider whether any evidence of 
record supports a finding that the Veteran's claim warrants 
an earlier effective date for service connection prior 
thereto.

As stated above, there is no doubt, based upon the applicable 
laws and regulations, that it is the date of the claim, not 
the date of onset of an illness or disability, which is the 
determining criterion for the award of an effective date of 
service connection 

in this case.  The Court has held that the mere presence of a 
disability does not establish intent on the part of a 
claimant to seek service connection for that disability.  See 
KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1995).  See also Brannon v. West, 12 Vet. 
App. 32, 135 (1998).  

Therefore, while the Veteran contends (and the Board can 
accept, solely for the purpose of its present analysis) that 
his disorder began years prior to 2002, that is not a basis 
upon which the Board may award him an earlier effective date 
for the establishment of service connection.  Nevertheless, 
however true that hypothesis may be, there is nothing 
whatsoever in the file that can be construed to be a claim 
(formal or informal) prior thereto.  Neither it nor anything 
else in the file shows a claim prior to September 2002 and 
the Veteran does not claim to the contrary.

In the instant case, the award of service connection for 
bilateral hearing loss was granted effective from September 
30, 2002, the date of receipt of the Veteran's claim.  That 
is the earliest possible effective date based upon the facts 
of the case and the applicable law and regulations.  The 
preponderance of the evidence is clearly against the 
Veteran's claim for an effective date earlier than September 
30, 2002 for bilateral hearing loss.


ORDER

An effective date earlier than September 30, 2002, for the 
grant of service connection for bilateral defective hearing 
is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


